GOLDTHWAITE, J.
The enactments on the subject of taxation found in our last Digest, are the unrepcaled parts of distinct statutes, but all having reference to the same matter, they may peoperly be construed together, as parts of the same general system, though enacted at different periods. It is evident enough that many subjects of taxation being entirely within the knowledge of the individual taxed, it is important to require their discovery by the oath of the person made chargeable. Accordingly, we find it is made the duty “ of every person living in this State, who is liable to pay taxes,” to render “a list of his taxable property,” to the assessor, between the 1st days of April and July, in every year. And all persons failing to make return of their taxable property shall be deemed delinquents, and shall pay the assessor fifty cents for having to go to the place of residence of such delinquent for a list of his or her taxables, or the amount of taxes due from such delinquent. [Dig. 563, § 32.] At the time of giving in to the assessor the list of taxable property, the person giving it in is required to swear, that it contains a true statement. [Ib. § 34.] It is also directed, the assessor shall not, in any instance, receive the list of taxable proper- . ty, unless on oath. And for every failure on his ¡Dart to require such oath, it is provided the assessor shall incur a forfeiture of twenty dollars — one half to the person suing, and the other half to the State. The question to bo decided is, whether the defendant, under the circumstances of the case, is liable to this forfeiture. To determine this, we must look to the mischief which the statute intended to prevent. We find the same general authority given to the assessor to administer the oath in the tax laws of 1815 and 1821, but the forfeiture is not given until 1827. The evil then seems to ;have been, that the taxes were eluded, by the assessors not .requiring the necessary oath to be made. It is supposed that :the terms taxable property, do not include a poll tax, and that there is no warrant to require a person to swear he has no taxable property, but only to ycrify the list, when he *559chooses to give one. The answer to this is found in the fact, that the act of 1843, expressly treats the poll tax, a& well as all other personal taxes,--as a tax upon property. It says, upon all the property thereafter named, and under this head imposes the specific tax. But without this, it seems to us, the requirement, that every person in this State shall give in a list of his taxable property to the assessor, at places designated for that purpose, and if he does not, that the assessor may call at his residence for a list of his taxables, or for the amount' of taxes due from him, is conclusive that it was intended, whenever the party submits to give the list, or the required'information about his taxables, or the amount of his taxes, the assessor must require the oath. We might ask, how the assessor is otherwise to know whether the individual . is or is not liable to pay this tax ? or what authority he has to assess it, if the individual neglects or refuses to admit his liability to it. If the party refuses or neglects to give the assessor a list of his taxable property, the penalty is a double tax on all the property refused or neglected to be given in. [Dig. 565, § 40.] But unless a poll is taxable property, within the meaning of this section, there is no power to collect it, unless the individual renders it in. Indeed, without this construction, there is not a section in any of the statutes which enforces in any way the collection of the poll tax. In this view of the several statutes, although at first we were inclined to doubt the correctness of this conviction, we are now entirely satisfied it is proper.
Judgment affirmed.